Name: Council Regulation (EC) NoÃ 1368/2006 of 27 June 2006 amending Regulation (EC) NoÃ 1035/2001 establishing a catch documentation scheme for Dissostichus spp.
 Type: Regulation
 Subject Matter: fisheries;  documentation
 Date Published: nan

 16.9.2006 EN Official Journal of the European Union L 253/1 COUNCIL REGULATION (EC) No 1368/2006 of 27 June 2006 amending Regulation (EC) No 1035/2001 establishing a catch documentation scheme for Dissostichus spp. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) Council Regulation (EC) No 1035/2001 of 22 May 2001 establishing a catch documentation scheme for Dissostichus spp. (2) implements the catch documentation scheme adopted by the Commission for the Conservation of Antarctic Marine Living Resources (hereinafter referred to as CCAMLR) at its eighteenth Annual Meeting in November 1999. (2) The CCAMLR adopted a number of amendments to the scheme and to a related resolution aiming at improving the control of landings, imports, exports, re-exports and transhipments of Dissostichus spp. and at harmonising the implementation thereof. (3) Regulation (EC) No 1035/2001 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1035/2001 is hereby amended as follows: 1. The following points shall be added to Article 3: (d) import  means the physical entering or bringing of a catch into any part of the geographical territory under the control of a State, except where the catch is landed or transhipped within the definitions of landing  or transhipment  set out in points (e) and (f); (e) landing  means the initial transfer of catch in its harvested or processed form from a vessel to dockside or to another vessel in a port or free trade zone where the catch is certified by an authority of the Port State as landed; (f) transhipment  means:  the transfer of a catch in its harvested or processed form from a vessel to another vessel or means of transport, and, where such transfer takes place within the territory under the control of a Port State, for the purpose of effecting its removal from that State,  temporarily placing a catch on land or an artificial structure to faciliate such transfer where the catch is not landed within the definition of point (e); (g) export  means any movement of a catch in its harvested or processed form from territory under the control of a State or free trade zone of landing, or, where that State or free trade zone forms part of a customs union, any other Member State of this customs union; (h) re-export  means any movement of a catch in its harvested or processed form from territory under the control of the State, free trade zone, or Member State of a customs union of import unless that State, free trade zone, or any Member State of that customs union of import is the first place of import, in which case the movement is an export within the definition in point (g); (i) Port State  means the State that has control over a particular port area or free trade zone for the purposes of landing, transhipment, importing, exporting and re exporting and whose authority serves as the authority for landing or transhipment certification.. 2. Article 4 shall be replaced by the following: Article 4 1. Member States shall require, as a condition of a licence or a permit authorising a vessel to harvest Dissostichus spp., that the vessel only land catches in States which are Contracting Parties to CCAMLR or which otherwise apply the catch documentation scheme. 2. Member States shall attach to licences and permits authorising vessels to harvest Dissostichus spp. the names of all CCAMLR Contracting Parties and States which have notified the CCAMLR Secretariat that they apply the catch documentation scheme. 3. Member States shall take all necessary measures to ensure that whenever Dissostichus spp. is landed or transhipped, their flag vessels authorised to engage in harvesting Dissostichus spp. have duly completed a catch document.. 3. In Article 10(1)(b), the first indent shall be replaced by the following:  a signed and stamped validation by a responsible official of the Port State of landing or free trade zone who is acting under the direction of either the customs or fisheries authorities of the Port State and is competent with regard to the validation of Dissostichus spp. catch documents, and. 4. In Article 12(1), the first indent shall be replaced by the following:  a signed and stamped validation by a responsible official of the Port State of landing or free trade zone who is acting under the direction of either the customs or fisheries authorities of the Port State and is competent with regard to the validation of Dissostichus spp. catch documents, and. 5. Article 22 shall be replaced by the following: Article 22 By 15 March, 15 June, 15 September and 15 December of each year Member States shall communicate to the Commission a summary list of the catch documents issued in or received into their territory in respect of landings, imports, exports, re-exports and transhipments including the following data: Document Identification Numbers; date of landing, import, export, re-export or transhipment; weights landed, imported, exported, re exported or transhipped; origin and destination.. 6. Annexes I, II and III shall be replaced by the text in the Annex of this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 June 2006. For the Council The President J. PRÃ LL (1) OJ C 304 E, 1.12.2005, p. 18. (2) OJ L 145, 31.5.2001, p. 1. Regulation as amended by Regulation (EC) No 669/2003 (OJ L 97, 15.4.2003, p. 1). ANNEX ANNEX I DISSOSTICHUS CATCH DOCUMENT AND DISSOSTICHUS RE-EXPORT DOCUMENT The catch document and re-export document shall include the following information: 1. A specific identification number, consisting of: (i) a four-digit number consisting of the two-digit International Standards Organisation (ISO) country code, followed by the last two digits of the year for which the document is issued: (ii) three-digit sequence number (beginning with 001) to denote the order in which the catch document forms are issued. 2. The following information: (i) the name, address, telephone and fax numbers of the authority which issued the catch document form; (ii) the name, home port, national registration number and call sign of the vessel and, if applicable, its IMO/Lloyd's registration number; (iii) the number of the licence or permit issued to the vessel, as applicable; (iv) the weight of each Dissostichus species landed or transhipped by product type, and (a) by CCAMLR statistical sub-area or division if caught in the Convention area, and/or (b) by the Food and Agriculture Organisation of the United Nations (FAO) statistical area, sub-area or division if caught outside the Convention area; (v) the dates within which the catch was taken; (vi) in the case of landing, the date and the port at which the catch was landed; or in the case of transhipment, the date and the name of the vessel, its flag and national registration number (for Community vessels, the internal registration number in the fleet register allocated to the vessel in accordance with Article 5 of Commission Regulation (EC) No 2090/98 of 30 September 1998 concerning the fishing vessel register of the Community); (vii) the name, address, telephone and fax numbers of the receiver or receivers of the catch and the amount of each species and product type received; and (viii) the transport details in the export section of the Dissostichus catch document and in the re-export section of the Dissostichus re-export document as appropriate: 1. if by sea:  container(s) number(s) or, if more than one container, a list of container numbers on an attachment signed and stamped for validation by the authority validating the Dissostichus catch document or the Dissostichus re-export document; or  vessel name; and  bill of lading number, date and place of issue 2. if by air:  flight number, airway bill number, place and date of issue 3. if by other means (ground transportation):  truck registration number and nationality; or  railway transport number; and  date and place of issue. ANNEX II ANNEX III